Citation Nr: 1451565	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  07-34 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to an initial rating in excess of 30 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Carol J. Ponton, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The Veteran served on active duty from February 1985 to May 1989, and from June 1989 to August 1993.

This matter is originally on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a hearing before a Veterans Law Judge (VLJ) of the Board in December 2010.  A transcript of this hearing is of record.  However, the VLJ who conducted this hearing is no longer with the Board, and regulations provide that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  See 38 C.F.R. § 20.707 (2014).  Accordingly, the Veteran was sent correspondence in July 2012 informing him of this fact, and was asked if he wished to have another hearing before the Board.  In a July 2012 statement, the Veteran responded that he did not desire another hearing in the appeal and requested that his case be considered based upon the evidence of record. 

In February 2011, November 2012, and January 2014 the Board remanded the hearing loss claim for further development to include a VA examination to address the nature and etiology of his hearing loss.  As detailed below, the Veteran has been accorded multiple examinations in this case, the most recent in March 2014 which the Board finds is adequate for resolution of this case.  All other development directed by the Board's remands on the hearing loss claim appears to have been substantially accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

For the reasons addressed in the REMAND portion of the decision below, the migraine headaches claim is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

The preponderance of the competent medical and other evidence of record is against a finding the Veteran has a current hearing loss disability that was incurred in or otherwise the result of his active service.


CONCLUSION OF LAW

The criteria for a grant of service connection for hearing loss are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 33.303, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in April 2006, which is clearly prior to the January 2007 rating decision that is the subject of this appeal.  He was also sent additional notification via a February 2011 letter, followed by readjudication of the appeal by Supplemental Statements of the Case (SSOCs) which "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  These letters, in pertinent part, informed the Veteran of what was necessary to substantiate his current appellate claim, what information and evidence he must submit, what information and evidence will be obtained by VA, as well as the information and evidence used by VA to determine disability rating(s) and effective date(s) should service connection be established.

In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his hearing loss claim and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of the case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the December 2010 Board hearing.  Nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  In pertinent part, he has not identified outstanding evidence which relates the etiology of his hearing loss to service.  Moreover, he was accorded VA medical examinations regarding in October 2006, March 2011, January 2013, and March 2014 which included opinions that addressed the etiology of the claimed hearing loss.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  As these opinions were based upon both a medical evaluation of the Veteran, and an accurate understanding of his medical history based upon review of his VA claims folder, the Board finds they are supported by an adequate foundation.  No competent medical evidence is of record which specifically refutes the findings of these VA examinations.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

With respect to the aforementioned December 2010 hearing, the case of Bryant v. Shinseki, 23 Vet. App. 488 (2010), held that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ who conducted the hearing asked questions to clarify the Veteran's contentions.  Moreover, the Veteran, through his testimony and other statements of record, has demonstrated that he had actual knowledge of the elements necessary to substantiate this claim.  Finally, neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of this hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  


Legal Criteria and Analysis

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  Service connection may also be established for certain chronic diseases that are present to a compensable degree within the first post-service year which includes organic diseases of the nervous system such as sensorineural hearing loss.  See 38 C.F.R. §§ 3.307, 3.309(a).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Further, the Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.  

The Veteran has essentially contended, to include at his December 2010 hearing, that he developed hearing problems including his service-connected tinnitus during his active service.  He has attributed these problems to in-service noise exposure from his duties as part of a cannon crew and has provided details thereof.  However, as detailed in the preceding paragraph, competent medical testing is required to determine whether a claimant has a hearing loss disability pursuant to 38 C.F.R. § 3.385, or evidence of hearing loss pursuant to Hensley, supra.  Therefore, while the Veteran is competent, as a lay person, to describe hearing problems it requires competent medical evidence to diagnose a hearing loss disability, and to determine the etiology thereof.  Further, the requirement for competent medical evidence to determine etiology in this case is also supported by the fact that, as detailed below, the record does not show a hearing loss disability as defined by 38 C.F.R. § 3.385, or evidence of Hensley hearing loss, until years after the Veteran's separation from service.  

Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

Initially, the Board observes that there was no indication of a hearing loss disability as defined by VA regulations, or evidence of hearing loss per Hensley, supra, on a March 1993 Medical Board examination conducted prior to the Veteran's 1993 separation from service.  Specifically, audiological evaluation conducted in conjunction with this examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
15
0
0
5
5
5
LEFT
15
0
0
0
5
0

Further, the first competent medical evidence of a hearing loss disability pursuant to 38 C.F.R. § 3.385 appears to be years after his separation from service.  For example, an August 2006 private audiology report noted that audiogram results revealed mild hearing loss in the left ear and mild to moderate hearing loss in the right ear.  However, it was noted that the test results had poor validity and reliability.  Additionally, a March 2006 VA treatment record notes a prior medical history which included decreased hearing. An October 2006 VA examination report notes that audiogram results revealed that the Veteran had bilateral mild sensorineural hearing loss.  In pertinent part, the audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
30
35
30
30
30
31
LEFT
35
30
35
35
30
33

Speech recognition scores were 88 percent for both ears.

As a hearing loss disability was not present until years after service, the Veteran is clearly not entitled to a grant of service connection pursuant to 38 C.F.R. §§ 3.307, 3.309(a) for a chronic disease present to a compensable degree within the first post-service year.  Further, the Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).

The Board also observes that all of the VA examinations conducted for the Veteran's hearing loss have included findings against his current hearing loss disability being related to service.  For example, the October 2006 VA examiner stated that, based upon hearing evaluations conducted in the military there was no acoustic trauma resulting in hearing loss up to March 1993; and noted that this was the last evaluation conducted in the military located in the Veteran's claims file.

The March 2011 VA examiner stated that thresholds were believed to represent true organic acuity bilateral; that in a complete review of Veteran's claims file hearing was within normal limits bilaterally at induction and at exam dated in March 1993 which was months prior to separation.  Further, the examiner stated that there was no history or indication from this Veteran or in his claims file of additional acoustic trauma after that date.  Therefore, the examiner opined that it was less likely than not that military noise exposure has had an effect on his hearing.

The Board also takes note of the fact the Veteran's hearing appears to have improved at the March 2011 VA examination from the results of the October 2006 examination.  In fact, it appears he no longer had a hearing loss disability of the right ear pursuant to 38 C.F.R. § 3.385; and only met these requirements for the left ear based upon speech recognition scores.  Specifically, the audiological evaluation that revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
Average
RIGHT
20
25
20
25
20
23
LEFT
20
20
20
30
15
21

Speech recognition scores were 96 percent for the right ear, and 88 percent for the left ear.  

The Board observes that the subsequent VA examinations in January 2013 and March 2014 contain evidence of a hearing loss disability for both ears, although it was only demonstrated for the right ear on the 2014 examination from the speech recognition scores.  In any event, the Court held in McLain v. Nicholson, 21 Vet. App. 319 (2007) that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  

The January 2013 VA examiner opined that the Veteran's hearing loss was not at least as likely as not (50 percent probability or greater) caused by or a result of an event in military service.  In support of this opinion, the examiner stated that the Veteran's claims file was completely reviewed as were all past tests performed on this Veteran; noted that the June 1989 enlistment examination, and the May 1993 Medical Board examination, showed completely normal hearing in both ears at all frequencies.   The examiner stated that there was no history in his claims file of additional acoustic trauma after that date.  Furthermore there was not any significant change in either ear at any test frequency when comparing all the examinations done while active military service.  The examiner acknowledged that the October 2006 VA examination showed hearing loss for VA purposes, but stated that noise induced hearing loss is not referenced as being of late onset, especially 13 years after active military service.  In addition, it was noted that the Veteran's hearing was found to be normal in both ears on the March 2011 VA examination for the test frequencies; and that the Veteran had had a history of test results that were not considered valid per reports of examiners in the past.  Based on all of the evidence stated, the examiner opined it was not likely that military noise exposure has had an effect on the Veteran's hearing.   

The March 2014 VA examination report was completed by the same examiner as in January 2013, and continued to find that it was not at least as likely as not that the Veteran had a hearing loss disability in either ear.  Reference was made to the rationale provided in the January 2013 VA examination, as well as the fact the Veteran's hearing in the right was normal on the 2014 examination in all test frequencies.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The VA examiners are presumed qualified to render competent medical evidence, and were familiar with the Veteran's medical history from review of his VA claims folder.  The Board also notes that none of these opinions were expressed in speculative or equivocal language, and were supported by stated rationale with reference to relevant medical findings documented in the record.  Granted, the Board previously criticized the 2006 VA examination as not explicitly providing an opinion which addressed the etiology of the Veteran's hearing loss; and the 2011 and 2013 examinations for not explicitly referencing the Veteran's lay statements regarding recurrent hearing problems that originated during service.  Nevertheless, the Veteran's account of such problems would be apparent from review of the VA claims folder, especially as it was referenced in the Board's remand directives for these examinations.  Moreover, as detailed above, the Board has indicated that the specific audiological/medical testing is entitled to more weight in this case than the Veteran's own lay account of hearing problems with respect to his hearing loss disability claim.  Additionally, the Board reiterates that no competent medical evidence is of record which explicitly refutes the findings of these VA examinations or which otherwise relates his current hearing loss to service.  Consequently, the Board concludes these opinions are adequate and persuasive.

In summary, there was no evidence of a hearing loss disability as defined by 38 C.F.R. § 3.385, or Hensley hearing loss, on in-service evaluations; the first such evidence was years after his separation from service; and all of the competent medical opinions which addressed the etiology of this claimed disability are against it being related to service.  For these reasons, the Board finds that the preponderance of the competent medical and other evidence of record is against a finding the Veteran has a current hearing loss disability that was incurred in or otherwise the result of his active service.  No other basis for establishing service connection for the claimed disabilities is otherwise demonstrated by the evidence of record, to include the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 or as secondary to a service-connected disability pursuant to 38 C.F.R. § 3.310.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal with respect to this claim must be denied.



ORDER

Service connection for hearing loss is denied.


REMAND

The Board observes the Veteran had perfected an appeal on the issue of entitlement to service connection for migraine headaches, and that this issue was also part of the prior remands.  However, service connection was established for migraine headaches by an April 2014 rating decision, evaluated as 30 percent disabling, effective from July 10, 2006.  As such, this resolved the Veteran's appeal regarding this service connection claim.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

Despite the foregoing, the Board observes the Veteran submitted a Notice of Disagreement (NOD) form in May 2014, in which he explicitly stated he disagreed with the evaluation of his migraine headaches and felt it should be evaluated as 50 percent disabling.  However, the record available for the Board's review does not reflect a Statement of the Case (SOC) has been promulgated on this issue.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that in circumstances where a NOD is filed, but a SOC has not been issued, the Board must remand the claim to direct that a SOC be issued. ( Emphasis added).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a Statement of the Case (SOC) as to the issue of entitlement to an initial rating in excess of 30 percent for migraine headaches, and advise him of the time period in which to perfect an appeal as to this issue.

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


